 


109 HR 2542 IH: To suspend temporarily the duty on low expansion laboratory glass.
U.S. House of Representatives
2005-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2542 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2005 
Mr. Kuhl of New York introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on low expansion laboratory glass. 
 
 
1.Low expansion laboratory glass 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.70.17 Laboratory, hygienic, or pharmaceutical glassware, whether or not graduated or calibrated, of low expansion borosilicate glass or alumino-borosilicate glass, having a linear coefficient of expansion not exceeding 3.3 x 10-7 per Kelvin within a temperature range of 0 to 300° C (provided for in subheadings 7017.20.00 and 7020.00.60)FreeNo changeNo changeOn or before 12/31/2009. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
